Citation Nr: 0901372	
Decision Date: 01/13/09    Archive Date: 01/22/09

DOCKET NO.  04-03 378A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for atrophy, left testicle, 
to include as due to service-connected residuals of multiple 
right inguinal surgeries and surgical absence, right 
testicle, secondary to epididymo-orchitis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1967 to 
September 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision of the St. 
Louis, Missouri, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which declined to reopen the veteran's 
petition to reopen a claim of entitlement to service 
connection for atrophy, left testicle, to include as due to 
service-connected residuals of multiple right inguinal 
surgeries and surgical absence, right testicle, secondary to 
epididymo-orchitis.

The veteran filed his original claim of entitlement to 
service connection for left testicle atrophy in March 1995.  
A subsequent March 1995 rating decision denied his claim and 
he did not appeal.  In March 2001, the veteran filed a new 
claim of entitlement to service connection for left 
testicular atrophy.  Rating decisions dated in July 2002 and 
June 2003 denied the veteran's petition to reopen the 
previously-denied claim and he initiated the present appeal.  
The veteran appeared before a Veterans Law Judge at a Travel 
Board hearing in September 2005.  In January 2007, the Board 
granted the claim to reopen and remanded the reopened claim 
for additional evidentiary development.  The claim was later 
remanded in November 2007.

The veteran participated in a Travel Board hearing with the 
undersigned Veterans Law Judge in September 2008.  A 
transcript of the proceedings has been associated with the 
veteran's claims file.

Both the January 2007 and November 2007 Board decision and 
remands referred to the issue of whether the veteran's 
service-connected surgical absence of the right testicle, 
secondary to epididymo-orchitis, should be rated as 30 
percent disabling, rather than 10 percent, pursuant to the 
notation provided under Diagnostic Code 7524.  This issue has 
remained undeveloped by the RO and is again referred to the 
RO for appropriate action.


FINDING OF FACT

The competent medical evidence of record does not indicate 
that the veteran's atrophied left testicle is the result of a 
disease or injury in service or due to the service-connected 
residuals of multiple right inguinal surgeries and surgical 
absence of the right testicle, secondary to epididymo-
orchitis.


CONCLUSION OF LAW

Atrophy of the left testicle was not incurred in or 
aggravated by active military service and is not proximately 
due, the result of or aggravated by any service-connected 
disability.  38 U.S.C.A. §§ 1110, 1133, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.303, 3.310 (2008); see Allen v. 
Brown, 7 Vet. App. 439 (1995) (en banc); see also Wallin v. 
West, 11 Vet. App. 509, 512 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims file.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, the evidence submitted by 
the veteran or on his behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient 
and relevant evidence and on what this evidence shows, or 
fails to show, on the claim.  The veteran must not assume 
that the Board has overlooked pieces of evidence that are not 
explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000) (the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the veteran's claim of entitlement to service 
connection on a direct and secondary basis, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2008).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II), the United States 
Court of Appeals for Veterans Claims (Court) held that VA 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  

Prior to and following the initial adjudication of the 
veteran's claim, letters dated in June 2001, February 2003 
and February 2007 fully satisfied the duty to notify 
provisions.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b)(1) (2008); Quartuccio, at 187.  The Board notes 
that 38 C.F.R. § 3.159 was recently revised, effective as of 
May 30, 2008, and several portions of the revisions are 
pertinent to the claim at issue.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request the claimant to provide any evidence in 
the claimant's possession that pertains to the claim.  
Despite this change in the regulation, the February 2007 
notice letter informed the veteran that it was ultimately his 
responsibility to give VA any evidence pertaining to the 
claim and to provide any relevant evidence in his possession.  
See Pelegrini II, at 120-21.  

A notice letter dated in February 2007 informed the veteran 
of how VA determines the appropriate disability rating or 
effective date to be assigned when a claim is granted, 
consistent with the holding in Dingess/Hartman v. Nicholson.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service treatment records and VA 
medical records are in the file.  Private medical records 
identified by the veteran have been obtained, to the extent 
possible.  The veteran has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were 
relevant to the claim.  The veteran's Social Security 
Administration disability records have been associated with 
his claims file and the veteran himself specifically stated 
that he had no further evidence to submit.  See veteran's 
statement, February 22, 2007.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.

As the veteran's claim has been reopened, all medical 
evidence of record is for consideration.  The veteran 
participated in VA medical examinations in July 1970, 
September 1981, March 1983, May 1984, August 1992, September 
1993, March 1995, February 1998, June 2002, May 2003 and 
March 2007.  These examination reports are all relevant in 
determining whether the veteran's atrophied left testicle can 
be directly attributed to service or considered secondary to 
a service-connected disability.  Further examination or 
opinion is not needed on the claim because, at a minimum, 
there is no persuasive and competent evidence that the 
claimed condition may be associated with the veteran's 
military service or secondary to a service-connected 
disability.  This is discussed in more detail below.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II.  The Merits of the Claim

The veteran alleges that he currently suffers from left 
testicular atrophy that is the result of his service-
connected residuals of multiple right inguinal surgeries and 
the surgical absence of his right testicle, secondary to 
epididymo-orchitis.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  See 38 U.S.C.A. § 1110 (West 2002).  For the 
showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  See 38 C.F.R. § 3.303(b) (2008).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  See 38 
C.F.R. § 3.303(d) (2008).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Service connection may also be established on a secondary 
basis for disability which is proximately due to, or the 
result of, a service connected disease or injury.  See 38 
C.F.R. § 3.310(a) (2008).  The Court has construed this 
provision as entailing "any additional impairment of earning 
capacity resulting from an already service connected 
condition, regardless of whether or not the additional 
impairment is itself a separate disease or injury caused by 
the service connected condition."  See Allen v. Brown, 7 Vet. 
App. 439, 448 (1995).  

In order to establish service connection for a claimed 
disability on a secondary basis, there must be (1) medical 
evidence of a current disability; (2) a service-connected 
disability; and (3) medical evidence of a nexus between the 
service-connected disease or injury and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).

The veteran has not alleged that his left testicle atrophy is 
directly related to service.  The service treatment records 
do not contain any reference to treatment or diagnosis of an 
atrophied left testicle.  See 38 U.S.C.A. §§ 1101, 1112, 1113 
(West 2002).  No competent medical evidence has related the 
left testicle atrophy to military service.  Accordingly, the 
basis for a grant of service connection on a direct basis is 
not presented.

With respect to Wallin element (1), medical evidence of a 
current disability, the veteran was first diagnosed with 
atrophy of the left testicle in March 1983.  See VA 
examination report, March 28, 1983.  This condition has been 
consistently diagnosed throughout the years, most recently 
during the March 2007 VA examination.  See VA examination 
report, March 7, 2007.  Accordingly, Wallin element (1) is 
satisfied.

With respect to Wallin element (2), a service-connected 
disability, the veteran is currently service connected for 
the residuals of multiple right inguinal surgeries and the 
surgical absence of the right testicle, secondary to 
epididymo-orchitis.  Wallin element (2) is accordingly 
satisfied.

With respect to crucial Wallin element (3), the question 
presented, i.e. the relationship, if any, between the 
veteran's atrophied left testicle and his service-connected 
residuals of multiple right inguinal surgeries and the 
surgical absence of the right testicle, secondary to 
epididymo-orchitis, is essentially medical in nature.  The 
Board is prohibited from exercising its own independent 
judgment to resolve medical questions.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).

In support of his claim, the veteran submitted numerous 
medical treatment records.  Dated in January 1982, the 
veteran submitted a statement from his private physician 
detailing his surgical history.  See statement of Ralph J. 
Graff, M.D., January 15, 1982.  Dr. Graff stated that the 
veteran underwent a right orchiectomy in the early 1970's, 
which revealed a granuloma.  In May 1974, the veteran 
underwent excision of the spermatic cord, at which time 
pathology revealed a neuroma.  In 1981, the veteran's pain 
recurred and in May 1981, the right inguinal canal was 
explored and a block of tissue was removed in an attempt to 
eliminate any additional neuromata.  Dr. Graff opined that 
with the veteran's history, there was a reasonably high 
chance that he would develop additional neuromata and have 
recurrence of inguinal pain.  Id.

In January 2003, a VA urology note noted the veteran's 
continued complaints of left testicular pain for the prior 
five years.  The physician indicated there was no known 
etiology for the veteran's pain.  The impression was 
persistent testicular pain and left testicular atrophy.  It 
was noted that the veteran had undergone at least six prior 
inguinal surgeries and his pain could be due to a neuroma, 
while the testicular atrophy could be due to vascular 
compromise.  See VA urology treatment note, January 3, 2003.  
In January 2004, a VA urology note again noted the veteran's 
continued complaints of left testicular pain and right 
inguinal pain.  The physician stated that the atrophic left 
testis was most likely due to his past inguinal operations.  
Echoing the January 2003 VA physician, it was noted that the 
veteran's pain could be due to a neuroma and the testicular 
atrophy could be due to vascular compromise.  See VA urology 
treatment note, January 9, 2004.

The Board observes that the Court has held that medical 
opinions, which are speculative, general or inconclusive in 
nature, cannot support a claim.  See Obert v. Brown, 5 Vet. 
App. 30, 33 (1993); Beausoleil v. Brown, 8 Vet. App. 459, 462 
(1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  
Despite the fact that Dr. Graff opined that there was a 
reasonably high chance that the veteran's neuromata and 
inguinal pain would recur, he did not provide any medical 
basis for this opinion nor did he state these recurrences 
would affect the left testicle.  The January 2003 and January 
2004 VA urology treatment records also made unsupported 
claims.  The VA examiners stated the veteran's pain "could 
be" due to a neuroma or "could be" due to vascular 
compromise.  Whether a physician provides a basis for his or 
her medical opinion goes to the weight or credibility of the 
evidence in the adjudication of the merits.  See Hernandez-
Toyens v. West, 11 Vet. App. 379, 382 (1998).  These vague 
and unsupported statements are not enough to grant a claim 
upon.

The veteran also submitted internet articles in support of 
his claim.  Specifically, the veteran submitted: "Groin Pain 
After Hernia Repair", Robert E. Condon, M.D.; 
"Microsurgical Denervation of the Spermatic Cord as Primary 
Surgical Treatment of Chronic Orchialgia", Journal of 
Urology, June 2001; the definition of atrophy from Dorland's 
Medical Dictionary; "Testicular Pain After Inguinal Hernia 
Repair: an Approach to Resection of the Genital Branch of 
Genitofemoral Nerve", Journal of the American College of 
Surgeons, February 2004; "Management of Chronic Testalgia by 
Microsurgical Testicular Denervation", European Urology, 
2002; "Ultrasound of the Scrotum", Ultrasound Quarterly, 
December 2004; and information regarding testicular atrophy 
from the Mayo Clinic.  These articles are not probative 
evidence as they do not specifically relate to the veteran's 
particular case and in particular do not contain any analysis 
regarding the veteran's atrophied left testicle and the 
possible relationship to his service-connected disabilities.  
Medical treatise evidence can, in some circumstances, 
constitute competent medical evidence.  See Wallin v. West, 
11 Vet. App. 509, 514 (1998); see also 38 C.F.R. 
§ 3.159(a)(1) [competent medical evidence may include 
statements contained in authoritative writings such as 
medical and scientific articles and research reports and 
analyses].  However, as discussed by the Board above, the 
Court has held that medical evidence that is speculative, 
general or inconclusive in nature cannot support a claim.  
See Obert, supra; Beausoleil, supra; and Libertine, supra.

With respect to the veteran's contentions that he suffers 
from left testicular atrophy, the Board observes that lay 
evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  See Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Barr v. 
Nicholson, 21 Vet. App. 303 (2007) (lay testimony is 
competent to establish the presence of observable 
symptomatology).  However, the Board finds that the veteran's 
lay statements in the present case are outweighed by the 
negative service, post-service treatment records, and the 
negative VA medical opinions cited below.  

Additionally, the Board notes the veteran is not competent to 
diagnose any medical disorder or render an opinion as to the 
cause or etiology of any current disorder because he does not 
have the requisite medical knowledge or training.  See 
Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (stating that 
competency must be distinguished from weight and credibility, 
which are factual determinations going to the probative value 
of the evidence).  

The Board is free to favor one medical opinion over another, 
provided it offers an adequate basis for doing so.  See Evans 
v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. 
App. 429, 433 (1995).  In the present case, the Board has 
determined that the VA examination reports dated in March 
1995 and March 2007, in conjunction with the medical evidence 
of record, are the most persuasive, and thus, the veteran's 
claim must fail.

Initially, the Board notes the long evidentiary gap in this 
case between the initial treatment for the veteran's right 
inguinal hernias and right testicular removal and the 
earliest complaints of left testicular atrophy.  This absence 
of evidence constitutes negative evidence tending to disprove 
the claim that the veteran's service-connected residuals of 
multiple inguinal surgeries caused chronic disability or 
persistent symptoms of the left testicle thereafter.  See 
Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. 
Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) 
(noting that the definition of evidence encompasses 
"negative evidence" which tends to disprove the existence 
of an alleged fact); see also 38 C.F.R. § 3.102 (noting that 
reasonable doubt exists because of an approximate balance of 
positive and "negative" evidence).  Thus, the lack of any 
objective evidence of left testicular atrophy complaints, 
symptoms, or findings for almost 14 years between the period 
of active duty (when the right inguinal hernia was 
discovered) and the medical reports dated in March 1983, is 
itself evidence which tends to show that an atrophied left 
testicle did not have its onset at the same time of the right 
inguinal hernia, or for many years thereafter.

A prolonged period without medical complaint can be 
considered, along with other factors concerning a claimant's 
health and medical treatment during and after military 
service, as evidence of whether an injury or a disease was 
incurred in service which resulted in any chronic or 
persistent disability.  See Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000).  The Board must consider all the 
evidence including the availability of medical records, the 
nature and course of the disease or disability, the amount of 
time that elapsed since military service, and any other 
relevant facts in considering a claim for service connection.  
Id.; cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 
2000) (holding that the absence of medical records during 
combat conditions does not establish absence of disability 
and thus suggesting that the absence of medical evidence may 
establish the absence of disability in other circumstances).  
Thus, when appropriate, the Board may consider the absence of 
evidence when engaging in a fact finding role.  See Jordan v. 
Principi, 17 Vet. App. 261 (2003).

In the March 1995 VA examination report, the examiner opined 
that the veteran's left testicular pain was of undetermined 
etiology, but that the left testicle pain was not related to 
the veteran's previous problems with the right testicle.  See 
VA examination report, March 28, 1995.  In March 2007, the VA 
examination report noted the October 1981 private treatment 
record of Lester Nathan, M.D., which noted the left testis 
and core structure were entirely within normal limits, with 
no symptoms of pain or problems.  See private treatment 
record, Lester Nathan, M.D., October 1, 1981.  The first 
indication in the record of left testicular pain was in 1983.  
After a thorough review of the claims file, the VA examiner 
opined that atrophy of the left testicle was not caused or 
aggravated by the veteran's service or his service-related 
disabilities.  The examination and review of the record 
provided no objective evidence of a causal relationship.  
There was no finding of trauma, injury or infection involving 
the left testicle.  All the veteran's genitourinary problems, 
including the inguinal hernia repairs, were to the right 
side.  See VA examination report, March 7, 2007.

Although the veteran has established that he currently 
suffers from left testicular atrophy and he is currently 
service connected for the residuals of multiple inguinal 
surgeries, the evidence of record does not support a finding 
that his currently diagnosed testicular problems are the 
result of a service-connected disability.  The veteran's 
claim fails on element (3) of Wallin.  Accordingly, the Board 
concludes that the preponderance of the evidence is against 
the claim for service connection, on a direct or secondary 
basis, and the benefit of the doubt rule enunciated in 
38 U.S.C.A. § 5107(b) is not for application.  There is not 
an approximate balance of evidence.  


ORDER

Entitlement to service connection for atrophy, left testicle, 
to include as due to service-connected residuals of multiple 
right inguinal surgeries and surgical absence, right 
testicle, secondary to epididymo-orchitis, is denied.



_____________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


